DETAILED ACTION
Applicant’s response, filed 03 June 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. It is noted that as a result of a transfer within the Office, the Examiner of record has changed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
 	
Status of Claims
Claims 6-8, 11-12, 15-16, and 20 are cancelled.
Claims 1-5, 9-10, 13-14, and 17-19 are pending.
Claims 1-5, 9-10, 13-14, and 17-19 are rejected.
Claims 1, 5, 9, and 14 are objected to.

Priority
The effective filing date of the claimed invention is 29 July 2015.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to for the following reasons. This objection is newly recited.
the abstract is 46 words in length and should be within the range of 50 to 150 words; and
the abstract includes phrases which can be implied, including “The present disclosure describes..” in line 1.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5, 9, and 14 are objected to because of the following informalities. This objection is newly recited.
Claim 1 recites “…generating a priority score for the first variant,….wherein the priority score indicates a significance of the variant to a disease…”. To increase clarity, claim 1 should be amended to recite “…indicates a significance of the first variant to a disease…”;
Claim 1 recites “…generating a priority score for the first variant, based at least in part, on the…”, which is a grammatical error and should recite “…for the first variant based, at least in part, on the…”;
Claim 5 recites “…wherein generating the priority score comprises…”. To increase clarity, claim 5 should be amended to recite “…wherein generating the priority score for the first variant comprises…”; 
Claim 9 recites “..calculating, with the at least one processor a prevalence…”, which is a grammatical error and should include a comma after “processor” to recite “…calculating, with the at least one processor, a prevalence…”;
Claim 14 recites “…wherein a high disease gene mutation score indicates a higher likelihood of the gene to a disease;”. To increase clarity and use consistent language with the following limitation of the claim, claim 14 should be amended to recite “…a high disease gene mutation score indicates a higher likelihood of the gene to the disease”; and
Claim 14 recites “…combine the plurality of pathogenicity scores…, the calculated healthy frequency score, the calculated healthy gene mutation score and the calculated zygosity…”, which is a grammatical error and should include a comma after the penultimate member of the list to recite “…, the calculated healthy gene mutation score, and the calculated zygosity…”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 9-10, 13-14, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited.
Claim 1, and claims dependent therefrom, are indefinite for recitation “…accessible to the processor…” in line 8 of the claim. Claim 1 previously recites “…calculating, with at least one processor…”. Therefore, it is unclear if “the processor” is intended to refer to a single processor of the at least one processor, or to each processor of the at least one processor. If Applicant intends for “the processor” to refer to a single processor, it is further unclear which processor of the at least one processor, “the processor” is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 1 is interpreted to mean “accessible to the at least one processor…”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…generating a priority score for the first variant, based at least in part, on the combination of the plurality of pathogenicity scores, the calculated prevalences…”. There is insufficient antecedent basis for “the combination of the plurality of pathogenicity scores, the calculated prevalences…” because claim 1 does not previously recite a combination of the recited scores/values. Therefore it is unclear which combination of the plurality of pathogenicity scores, the calculated prevalences, etc., “the combination” is intended to refer to. For purpose of examination, claim 1 is interpreted to mean “…generating a priority score for the first variant based, at least in part,  on a combination of the plurality of pathogenicity scores, the calculated prevalences…”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…providing the variant rankings and the associated priority scores…”. There is insufficient antecedent basis for “the variant rankings” and “the associated priority scores” because claim 1 does not previously recite a variant rankings and only recites “a priority score”, but not associated priority scores. As such, it is unclear what variant rankings and associated priority scores “the variant rankings and the associated priority scores” are intended to refer to.  For purpose of examination, claim 1 is interpreted to mean “providing variant rankings and associated priority scores for the plurality of variants to a user”.
Claims 2-3 are indefinite for recitation of “…wherein the plurality of pathogenicity scores are summed together” and “…wherein the plurality of pathogenicity scores are multiplied together”, respectively. Claim 1, from which claims 2-3 depend, recites “…receiving a plurality of pathogenicity scores...” and “…generating a priority score for the first variant, based at least in part, on the [a] combination of the plurality of pathogenicity scores…”. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: "wherein" clauses. Specifically, a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014). However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04 I. In this case, it is unclear if the wherein clauses recite an intended use of the plurality of pathogenicity scores (i.e. to be summed or multiplied together), or if claims 2-3 intend to further limit the combination of the plurality of pathogenicity scores. As such, the metes and bounds of the claims are unclear. For purpose of examination, claims 2-3 are interpreted to mean “…wherein the plurality of pathogenicity scores are summed/multiplied together in the combination…”.
Claims 9-10 are indefinite for recitation of “…further comprising: calculating…a prevalence of the variant in a…; and generating the priority score based, at least in part, on the prevalence of the variant in…”. Claim 1, from which claims 9-10 depend, recites “…a plurality of variants of a gene; receiving a plurality of pathogenicity scores for a first variant of the gene…”. Therefore, it is unclear if “the variant” recited in claims 9-10 is intended to refer to the first variant, or if “the variant” is intended to refer to a different variant in the plurality of variants. As such, the metes and bounds of the claims are unclear. If applicant intends for the variant to refer to a different variant in the plurality of variants, it is further unclear if claims 9-10 intend to generate a different priority score for the variant given the claims recite “further comprising:…generating the priority score…”, or if the claims intend to further limit the generating of the priority score of the first variant to also be based on the prevalence of a different variant in the recited data set. For purpose of examination, “the variant” in claims 9-10 is interpreted to refer to “the first variant”, and that the claims further limit the priority score of the first variant to be generated based on the recited prevalence. To overcome the rejection, the claims can be amended to recite “The method of claim 1, further comprising: calculating, with the at least one processor, a prevalence of the first variant in…; and wherein generating the priority score for the first variant is based, at least in part, on the prevalence of the first variant…”.
Claim 13 is indefinite for recitation of “…based on the priority score”. Claim 1, from which claim 13 depends, recites “…generating a priority score for the first variant…; providing the variant rankings and the associated priority scores…; determining…,wherein the variant has a highest priority score..”. Therefore, it is unclear if “the priority score” is intended to refer to the priority score for the first variant, one of the priority scores associated with the variant rankings, or the highest priority score. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the priority score” is interpreted to refer to any priority score of the priority score for the first variant, the associated priority scores, or the highest priority score. 
Claim 14, and claims dependent therefrom, are indefinite for recitation of “…generate the priority score for each of the remaining plurality of variants…”. There is insufficient antecedent basis for “the priority score for each of the remaining plurality of variants” because claim 14 previously recites “a priority score for the first variant”, but does not recite a priority score for each of the remaining variants. Therefore, it is unclear what priority score “the priority score” for each of the remaining plurality of variants is intended to refer to, and the metes and bounds of the claims are unclear. To overcome the rejection, claim 14 can be amended to recite “…generate a priority score for each of the remaining plurality of variants…”. If Applicant wishes to require that the priority score for each of the remaining plurality of variants is determined in the same way as the first variant, the claim can be amended to remove references to the first variant and recite that each of the steps for determining the priority score are performed for each variant. For example, the claim could recite “…receive the genetic sequence from the memory; for each variant of the plurality of variants: calculate…; and combine…to produce a priority score for the variant…; rank…”.
Claim 17 is indefinite for recitation of “…wherein the variant is included…”. Claim 14, from which claim 17 depends, recites “…wherein the genetic sequence includes a plurality of variants of a gene;…a first variant of the gene…”. It is unclear if “the variant” in claim 17 is intended to refer to the first variant of the gene, or if “the variant” refers to a different variant in the plurality of variants in the gene. If Applicant intends for “the variant” to refer to a different variant in the plurality of variants, it is further unclear which variant, “the variant” refers to. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 17 is interpreted to mean “…wherein a variant of the plurality of variants is included…”, such that the variant can refer to any variant of the plurality of variants. 
Claim 18 is indefinite for recitation of “…wherein the processor is further configured to normalize the plurality of pathogenicity scores and combine the plurality of pathogenicity scores to calculate the pathogenicity score…”. Claim 1, from which claim 18 depends, both recite a “plurality of pathogenicity scores”. Therefore it is unclear which pathogenicity score “the pathogenicity score” in claim 18 is intended to refer to. Furthermore, given claim 18 recites the pathogenicity score is calculated based on the plurality of pathogenicity scores, it is unclear if Applicant intends to for “the pathogenicity score” to be a second pathogenicity score (not included in the plurality of pathogenicity scores) calculated based on the plurality of pathogenicity scores, or if Applicant intends for the step of calculating the plurality of pathogenicity scores to comprise normalizing and combining the plurality of pathogenicity scores. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 18 is interpreted to mean that combining the plurality of pathogenicity scores in the step of producing a priority score comprises normalizing the plurality of pathogenicity scores and combining the plurality of pathogenicity scores. 
Claim 19 is indefinite for recitation of “…calculate a…score for the variant, based at least in part of the frequency of the variant….”. in each of lines 3-4 and 5-6 for the germline prevalence and functional domain scores. Claim 14, from which claim 19 depends, recites “…wherein the genetic sequence includes a plurality of variants of a gene;…a first variant of the gene…”. It is unclear if “the variant” in claim 19 is intended to refer to the first variant of the gene, or if “the variant” refers to a different variant in the plurality of variants in the gene. If Applicant intends for “the variant” to refer to a different variant in the plurality of variants, it is further unclear which variant, “the variant” refers to. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the variant” is interpreted to refer to the first variant. 
Claim 19 is indefinite for recitation of “…combine the germline prevalence score, and the functional domain score with the priority score”. Claim 14, from which claim 19 depends, recites “…to produce a priority score for the first variant….; generate the priority score for each of the remaining plurality of variants of the gene…”. Therefore, it is unclear if “the priority score” in claim 19 is intended to refer to the priority score for the first variant, or a priority score of one of the remaining plurality of variants. If Applicant intends for the priority score to refer to a priority score of one of the remaining plurality of variants, it is further unclear which remaining variant the priority score is of. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the priority score” is interpreted to refer to “the priority score of the first variant”. 

Claim Rejections - 35 USC § 101
The rejection of claim 20 under 35 U.S.C. 101 in the Office action mailed 09 March 2022 has been withdrawn in view of the cancellation of this claim received 09 May 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-10, 13-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection contains newly recited portions.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 14 being representative) is directed to a method and system for prioritizing disease variants. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
generating a genetic sequence;
calculating…a prevalence of the first variant in a disease data set stored in a database accessible to the processor; 
calculating….a prevalence of the first variant in a healthy population data set stored in the database;
calculating… a mutation rate for the gene in the disease data set stored in the database; 
calculating….mutation rate for the gene in the healthy population data set stored in the database; 
calculating…. a zygosity of the first variant, wherein the zygosity is based at least in part on whether the first variant is homozygous or heterozygous;
generating a priority score for the first variant, based at least in part, on the combination of the plurality of pathogenicity scores, the calculated prevalences of the variant in the disease data set and the healthy population data set, the calculated mutation rates for the gene in the disease data set and the healthy population data set, and the calculated zygosity of the first variant, wherein the priority score indicates a significance of the variant to a disease; 
providing the variant rankings and the associated priority scores to a user;
determining a change in expression of a protein, based at least in part, on a variant of the plurality of variants, wherein the variant has a highest priority score; and 
selecting a therapy based, at least in part, on the change in expression of the protein.
Claim 14 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
calculate a plurality of pathogenicity scores for a first variant of the gene, wherein a high pathogenicity score indicates a higher likelihood of pathogenicity of the first variant;
calculate a disease gene mutation score for the gene, based at least in part on mutation rates for the gene in a disease stored in the database, wherein a high disease gene mutation score indicates a higher likelihood of significance of the gene to a disease;
calculate a disease frequency score for the first variant, based at least in part on frequencies of the first variant in the disease stored in the database, wherein a high disease frequency score indicates a higher likelihood of significance of the first variant to the disease; 
calculate a healthy frequency score for the first variant, based at least in part on frequencies of the first variant in a healthy population stored in the database, wherein a high healthy frequency score indicates a lower likelihood of significance of the first variant to the disease; 
calculate a healthy gene mutation score for the gene, based at least in part on rates for the gene in the healthy population stored in the database, wherein a high healthy gene mutation score indicates a lower likelihood of significance of the gene to the disease;
calculate a zygosity of the first variant, wherein the zygosity is based at least in part on whether the first variant is homozygous or heterozygous;
combine the plurality of pathogenicity scores, the calculated disease gene mutation score, the calculated disease frequency score, the calculated healthy frequency score, the calculated healthy gene mutation score and the calculated zygosity of the first variant together to produce a priority score for the first variant, wherein the priority score indicates a significance of the variant of the gene to the disease;
generate the priority score for each of the remaining plurality of variants of the gene; 
rank the first and the remaining plurality of variants based on each variant's generated priority score, wherein a higher variant ranking indicates a higher significance of the variant to a disease; 
determine a change in expression of a protein, based at least in part, on a variant of the plurality of variants, wherein the variant has a highest priority score; and 
select a therapy based, at least in part, on the change in expression of the protein.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the broadest reasonable interpretation of generating a genetic sequence in claim 1 involves generating a string of A, C, T, and Gs (e.g. ATCTGACT), which can be performed mentally aided with pen and paper. The step of calculating a plurality of pathogenicity scores in claim 14 is recited at a broad level of generality such that the limitation can be practically performed in the mind, by for example, determining a pathogenicity score based on the type of mutation (e.g. synonymous vs nonsynonymous). The steps of calculating a prevalence of the first variant in the disease data set and healthy population data set, as recited in claim 1, or calculating a disease or healthy frequency score based on frequencies of the first variant in a disease or healthy population, as recited in claim 14, involves counting an occurrence of the variant in each of the datasets to determine the frequency, which can be practically performed in the mind. Similarly, calculating a mutation rate for the gene in a disease data set and a healthy population data set, as recited in claim 1, or calculating a disease gene mutation score based on mutation rates of the gene in a disease and a healthy gene mutation score based on mutation rates for the gene in the healthy population, as recited in claim 14, comprises determining a number of mutations in the gene in the subjects in the database divided by the total number of positions in the gene, which can be practically performed in the mind aided with pen and paper. Calculating a zygosity of the first variant involves analyzing the alleles of the variant to determine an allele frequency of the first variant therefore, determine whether the variant is heterozygous or homozygous, which amounts to a mere analysis of data. Generating a priority score based on combining the pathogenicity scores, the calculated prevalences or frequency scores, the calculated mutation rates or mutation scores, and the calculated zygosity involves adding and/or multiplying the various scores together, which can be practically performed in the mind aided with pen and paper. Furthermore, generating the priority score for each of the remaining plurality of variants of the gene, as recited in claim 14, can be practically performed in the mind for the same reasons discussed above for generation the priority score of the first variant. The broadest reasonable interpretation of providing variant rankings and priority scores to a user, as recited in claim 1, involves writing the variant rankings and scores via pen and paper, which can be practically performed in the mind aided with pen and paper. Furthermore, determining a change in expression of a protein based on a variant involves analyzing the effect of a variant on a protein and making a determination of whether the expression of the protein will be increased or decreased, which amounts to a mere analysis of data. Last, selecting a therapy based on the change in expression of the protein involves analyzing available therapies to determine a therapy that will correct the change in expression of the protein (e.g. decrease expression of a protein with an increased expression), which can be practically performed in the mind. That is, other than reciting the sequence is generated “in digital form” (e.g. using a processor) or that the limitations are performed by a processor, nothing in the claim precludes the limitation from being practically performed in the mind. 
Furthermore, the limitations of calculating a prevalence of the first variant in a healthy population data set and a disease data set in claim 1, calculating a disease and healthy frequency score  in claim 14,  calculating a mutation rate for the gene in a disease data set and a healthy data set in claim 1, calculating a disease gene mutation score and healthy gene mutation score based on mutation rates in claim 14, the then generation a priority score by combining the plurality of pathogenicity scores, the calculated prevalences/frequency scores, the calculated mutation rates/mutation scores, and the calculated zygosity further recite a mathematical concept. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. See MPEP 2106.04(a)(2) I. C. In this case, calculating prevalence and frequency scores requires summing a number of occurrences of the first variant in a database, and calculating gene mutation rates or mutations scores based on gene mutation rates requires dividing a number of mutations in a gene in the subjects of the database by the number of positions in the gene. Last, generating a priority scores by combining a plurality of scores requires performing mathematical operations to generate the priority score. Therefore, these limitations recite a mathematical calculation. See MPEP 2106.04(a)(2) I.
Dependent claims 2-3, 5, 9-10, 13, and 17-19 further recite an abstract idea. Dependent claims 2-3 further recite the mathematical concept and mental process of summing or multiplying the plurality of pathogenicity scores together. Dependent claim 5 further recites the mental process and mathematical concept of applying a Dempster-Shafer algorithm to generate the priority score of the first variant. Dependent claim 9 further recites the mental process and mathematical concept of calculating a prevalence of the variant in a healthy population germline data set and generation the priority score based on the prevalence of the variant in the healthy population germline dataset.  Dependent claim 10 further recites the mental process and mathematical concept of calculating a prevalence of the variant in a functional domain data set and generation the priority score based on the prevalence of the variant in the functional domain data set. Dependent claim 13 further recites the mental process of selecting one or more candidates for a clinical trial based on the priority score. Dependent claim 17 further recites the mental process of analysis of the first variant to be in an exome of the genetic sequence. Dependent claim 18 further recites the mental process and mathematical concept of normalizing the plurality of pathogenicity scores and combining the pathogenicity scores. Dependent claim 19 further recites the mental process and mathematical concept of calculating a germline prevalence score for the variant based on a frequency of the variant in a healthy population germline data set, calculating a functional domain score for the variant based on the frequency of the variant in a functional domain data set, and combining the germline prevalence score and the functional domain score with the priority score of the first variant. Therefore, claims 1-5, 9-10, 13-14, and 17-19  recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-3, 5, 9-10, 13, and 17-19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
at least one processor;
….in digital form (i.e. in a computer environment);
receiving the genetic sequence from a memory, the genetic sequence including a plurality of variants of a gene (i.e. receiving data); and
receiving a plurality of pathogenicity scores for a first variant of the gene, wherein each of the plurality of pathogenicity scores indicates a likely pathogenicity of the first variant (i.e. receiving data).
The additional elements of claim 14 include:
a processor;
 a genetic sequencing device configured to process a biological sample to generate a genetic sequence in digital form;
a memory coupled to the genetic sequencing device and accessible to the processor, the memory configured to store the genetic sequence in digital form, wherein the genetic sequence includes a plurality of variants of a gene (i.e. storing data);
a database acceptable to the processor (i.e. storing data);
a display coupled to the processor;
receive the genetic sequence from the memory (i.e. receiving data); and
provide the variant rankings and the associated priority scores to the display (i.e. displaying data).
The additional element of claim 4 includes:
wherein at least one of the pathogenicity scores is a SIFT score, a Polyphen score, [a] LRT score, or a mutation taster score.
The above additional elements of claims 1 and 14 of at least one processor, a memory, a display, receiving data, storing data, and displaying data are generic computer components and/or functions. The additional element of claim 4 only serves to further limit the information being received. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). 
Further regarding, the limitation of data being “in digital form”, this limitation merely indicates a field of use or technological environment in which to apply the judicial exception of generating a genetic sequence. A claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. Specifically, courts have found that the limitation of specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment merely indicates a technological environment in which to apply a judicial exception, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP 2106.05(h). Therefore, the limitation of data being “in digital form” merely limits the claim to the computer field and therefore does not integrate the recited judicial exception into a practical application.
Furthermore, the additional element of a genetic sequence device configured to process a biological sample and generate a genetic sequence in digital form only serves to collect information by use by the abstract idea (e.g. obtaining the genetic sequence comprising the plurality of variants to be analyzed), which amounts to insignificant extra-solution activity and is not sufficient to amount to significantly more than the recited judicial exception. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invoke computers as a tool to perform and/or  amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-5, 9-10, 13-14, and 17-19  are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception for the following reasons. Dependent claims 2-3, 5, 9-10, 13, and 17-19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
at least one processor;
….in digital form (i.e. in a computer environment);
receiving the genetic sequence from a memory, the genetic sequence including a plurality of variants of a gene (i.e. receiving data); and
receiving a plurality of pathogenicity scores for a first variant of the gene, wherein each of the plurality of pathogenicity scores indicates a likely pathogenicity of the first variant (i.e. receiving data).
The additional elements of claim 14 include:
a processor;
 a genetic sequencing device configured to process a biological sample to generate a genetic sequence in digital form;
a memory coupled to the genetic sequencing device and accessible to the processor, the memory configured to store the genetic sequence in digital form, wherein the genetic sequence includes a plurality of variants of a gene (i.e. storing data);
a database acceptable to the processor (i.e. storing data);
a display coupled to the processor;
receive the genetic sequence from the memory (i.e. receiving data); and
provide the variant rankings and the associated priority scores to the display (i.e. displaying data).
The additional element of claim 4 includes:
wherein at least one of the pathogenicity scores is a SIFT score, a Polyphen score, [a] LRT score, or a mutation taster score.
The above additional elements of claims 1 and 14 of at least one processor, a memory, a display, receiving data, storing data, and displaying data are conventional computer components and/or functions. The additional element of claim 4 only serves to further limit the information being received. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Further regarding, the limitation of data being “in digital form”, this limitation merely indicates a field of use or technological environment in which to apply the judicial exception of generating a genetic sequence, as discussed above. The courts have found a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.
The additional element of a genetic sequence device configured to process a biological sample and generate a genetic sequence in digital form is well-understood, routine, and conventional. This position is supported by Voelkerding et al. (Next-Generation Sequencing: From Basic Research to Diagnostics, 2009, Clinical Chemistry, 55:4, pg. 641-658; newly cited). Voelkerding et al. reviews Next-Generation Sequencing Technologies (pg. 641, col. 1, para. 1-3), and discloses various next-generation sequencing platforms that are commercially available, including their broad dissemination into the research community (pg. 641, col. 2, para. 1), and that these platforms are configured to generate sequencing data from a biological sample in digital form (pg. 641, col. 2, para. 2 to pg. 642, col. 1, para. 1; pg. 645, col. 2, para. 2; Fig. 5, e.g. software for viewing digital sequences). Voelkerding et al. further discloses various software systems for analyzing and displaying genetic sequencing data (Fig. 5; pg. 650, col. 1, para. 2), such that the combination of a sequencing device and a computer comprising a processor, memory, and display is also well-understood, routine, and conventional.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 09 May 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the method recited in claim 1 and the system recited in claim 14 is not directed to abstract mental process, in view of the amendments submitted herein, because claim 1 involves “generating a genetic sequence in digital form”, which cannot be practically performed in the mind, and “the genetic sequencing device configured to process a biological sample to generate a genetic sequence in digital form” embodies significantly more than a generic computer component and is configured to perform a function not practically performed in the human mind (Applicant’s remarks at pg. 7, para. 4 to pg. 8, para. 2).
This argument is not persuasive. Regarding the limitation of “generating a genetic sequence in digital form” in claim 1, claims can recite a mental process even if they are claimed as being performed on a computer. In evaluating whether a claim that requires a computer recites a mental process, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a)(2) III. C. In this case, the broadest reasonable interpretation of the limitation of “generating a genetic sequence” involves creating a sequence of A, T, G, and Cs (e.g. ACTGTACG), which can be practically performed in the mind. The recitation that the genetic sequence is generated “in digital form” merely claims the concept of generating a genetic sequence in a computer environment. Therefore, the limitation of generating a genetic sequence in claim 1 can be practically performed in the mind.
Regarding “the genetic sequencing device configured to process a biological sample to generate a genetic sequence in digital form”, this limitation was identified to not recite a judicial exception, and instead was analyzed under Step 2A, Prong 2 and Step 2B as an additional element. First, It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). Therefore, simply because the genetic sequencing device of claim 14 does not recite a judicial exception does not guarantee that the claim is patent eligible. Further regarding Applicant’s argument that the genetic sequencing device embodies significantly more than a generic computer component, under step 2B of the analysis, the additional elements are evaluated to determine whether the additional elements, alone or in combination, amount to significantly more than the recited judicial exception. See MPEP 2106.05 I. In this case, while the genetic sequencing device is not a generic computer, the additional element of a genetic sequence device configured to process a biological sample and generate a genetic sequence in digital form, when considered with the other additional elements, is well-understood, routine, and conventional, as demonstrated by Voelkerding et al., as discussed in the above rejection. Therefore, the genetic sequencing device is not sufficient to amount to significantly more than the recited judicial exception. 

Applicant remarks the above features also integrate the purported abstract idea into a concrete, practical applications thereof by necessarily specifying the processing of a biological sample in a manner that translates a naturally existing genetic sequence into digital form (Applicant’s remarks at pg. 8, para. 2-3).
This argument is not persuasive. Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). See MPEP 2106.05(g). In this case, of a genetic sequence device configured to process a biological sample and generate a genetic sequence in digital form only serves to collect sequence data for use by the abstract idea, and therefore the additional elements amounts to insignificant extra-solution activity.  
Regarding the limitation of “…generating a genetic sequence in digital form” in claim 1, as discussed above, generating a genetic sequence is a mental process and therefore is part of the judicial exception. Furthermore, the limitation regarding the sequence being in “digital form” is merely claiming the concept being performed in a computer environment. As discussed above, the courts have found specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP 2106.05(h). Therefore, the limitation does not integrate the recited judicial exception into a practical application because the limitation merely limits the limitation to the computer field.

Applicant remarks that claims 2-5, 9-10, 13, and 17-19 depend from and include all the recitation of claim 1 or 14, and therefore are patentable due to their dependency on an allowable independent claim and due to their additional recitations (Applicant’s remarks at pg. 8, para. 4). 
This argument is not persuasive for the same reasons discussed above for claim 1.

Double Patenting
The rejection of claims 1-5, 9-14, and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,734,095 in the Office action mailed 09 March 2022 has been withdrawn. However, a new grounds of nonstatutory double patenting is made below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-10, 13-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, and 15-18 of U.S. Patent No. 10,734,095 in view of Segal (US 2013/0231404 A1; newly cited). This rejection is newly recited.
Regarding instant claims 1-5, 9-10, 13-14, and 17-19¸ reference claims 1-5, 7-12, and 15-18 disclose the following (bolded portions in the instant claims are not taught by the reference claims):
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
1
A method comprising:
A method comprising:
1
1
generating a genetic sequence in digital form
 
-
1
receiving the genetic sequence from a memory, the genetic sequence including a plurality of variants of a gene
receiving a genetic sequence from a memory (i.e. in digital form), the genetic sequence including a variant of a gene 


1 
1
receiving a plurality of pathogenicity scores for a first variant of the gene, wherein each of the plurality of pathogenicity scores indicates a likely pathogenicity of the first variant;
receiving a pathogenicity score for the variant of the gene, wherein the pathogenicity score indicates a likely pathogenicity of the variant (claim 1); and 

wherein the pathogenicity score includes a plurality of pathogenicity scores… (claims 2-3)
1-3
1
calculating, with at least one processor, a prevalence of the first variant in a disease data set stored in a database accessible to the processor
calculating, with at least one processor, a prevalence of the variant in a disease data set stored in a database accessible to the processor, wherein the disease data set includes a population that includes a plurality of diseased individuals;
1
1
calculating, with the at least one processor, a prevalence of the first variant in a healthy population data set stored in the database
calculating, with the at least one processor, a prevalence of the variant in a healthy population data set stored in the database, wherein the healthy population data set includes a population that includes a plurality of healthy individuals;
1
1
calculating, with the at least one processor, a mutation rate for the gene in the disease data set stored in the database
calculating, with the at least one processor, a mutation rate for the gene in the disease data set stored in the database;
1
1
calculating, with the at least one processor, a mutation rate for the gene in the healthy population data set stored in the database
calculating, with the at least one processor, a mutation rate for the gene in the healthy population data set stored in the database;
1
1
calculating, with the at least one processor, a zygosity of the first variant, wherein the zygosity is based at least in part on whether the first variant is homozygous or heterozygous
calculating, with the at least one processor, a zygosity of the variant, wherein the zygosity is based at least in part on whether the variant is homozygous or heterozygous; 
8
1
generating a priority score for the first variant, based at least in part, on the combination of the plurality of pathogenicity scores, the calculated prevalences of the variant in the disease data set and the healthy population data set, the calculated mutation rates for the gene in the disease data set and the healthy population data set, and the calculated zygosity of the first variant, wherein the priority score indicates a significance of the variant to a disease
generating a priority score for the variant, based at least in part, on the pathogenicity score, the prevalences of the variant in the disease data set and the healthy population data set, and the mutation rates for the gene in the disease data set and the healthy population data set (claim 1);

and generating the priority score based, at least in part, on the zygosity (claim 8)
1 and 8
1
providing the variant rankings and the associated priority scores to a user;
providing the priority score to a user, wherein the priority score indicates a significance of the variant to the disease (claim 1); 

and generating a plurality of priority scores for a plurality of variants; and ranking the plurality of variants based on the plurality of priority scores, wherein a high ranking indicates a high significance to the disease (i.e. providing variant rankings and associated priority scores (claim 7).

1 and 7
1
determining a change in expression of a protein, based at least in part, on a variant of the plurality of variants, wherein the variant has a highest priority score; 
based on the priority score, determining a change in expression of a protein;
1
1
and selecting a therapy based, at least in part, on the change in expression of the protein.
based on the change in expression of the protein, selecting a therapy and treating a patient based on the selected therapy.
1
2
The method of claim 1, wherein the plurality of pathogenicity scores are summed together.
The method of claim 1, wherein the pathogenicity score includes a plurality of pathogenicity scores summed together.
2
3
The method of claim 1, wherein the plurality of pathogenicity scores are multiplied together.
The method of claim 1, wherein the pathogenicity score includes a plurality of pathogenicity scores multiplied together.
3
4
The method of claim 1, wherein at least one of the pathogenicity scores is a SIFT score, a Polyphen score, LRT score, or a mutation taster score.
The method of claim 1, wherein the pathogenicity score is a SIFT score, a Polyphen score, LRT score, or a mutation taster score.
4
5
The method of claim 1, wherein generating the priority score comprises applying a Dempster-Shafer algorithm.
The method of claim 1, wherein generating the priority score comprises applying a Dempster-Shafer algorithm.
5
9
The method of claim 1, further comprising:
 The method of claim 1, further comprising:
9
9
 calculating, with the at least one processor a prevalence of the variant in a healthy population germline data set stored in the database; and 
calculating, with the at least one processor a prevalence of the variant in a healthy population germline data set stored in the database; and
9
9
generating the priority score based, at least in part, on the prevalence of the variant in the healthy population germline data set.
generating the priority score based, at least in part, on the prevalence of the variant in the healthy population germline data set.
9
10
The method of claim 1, further comprising: 
The method of claim 1, further comprising:
10
10
calculating, with the at least one processor, a prevalence of the variant in a functional domain data set stored in the database; and
calculating, with the at least one processor, a prevalence of the variant in a functional domain disease data set stored in the database; and
10
10
generating the priority score based, at least in part, on the prevalence of the variant in the functional domain data set.
generating the priority score based, at least in part, on the prevalence of the variant in the functional domain disease data set.
10
13
The method of claim 1, further comprising: selecting, by a user, one or more candidates for a clinical trial, based on the priority score.
 The method of claim 1, further comprising selecting candidates for a clinical trial, based on the priority score.
11
14
A system comprising:
A system comprising:
12
14
a processor
a processor;
12
14
a genetic sequencing device configured to process a biological sample to generate a genetic sequence in digital form; 
The system of claim 12, further comprising a genetic sequencing device configured to provide the genetic sequence in digital form to the memory.
18
14
a memory coupled to the genetic sequencing device and accessible to the processor, the memory configured to store the genetic sequence in digital form,  wherein the genetic sequence includes a plurality of variants of a gene
a memory accessible to the processor, the memory configured to store a genetic sequence in digital form, wherein the genetic sequence includes a variant of a gene;
12
14
a database accessible to the processor; 
a database accessible to the processor; and
12
14
and a display coupled to the processor; 
a display coupled to the processor;
12
14
wherein the processor is configured to: 
wherein the processor is configured to: 
12
14
receive the genetic sequence from the memory;
receive the genetic sequence from the memory, the genetic sequence including a variant of a gene;
12
14
calculate a plurality of pathogenicity scores for a first variant of the gene, wherein a high pathogenicity score indicates a higher likelihood of pathogenicity of the first variant;
calculate a pathogenicity score for the variant of the gene, wherein a high pathogenicity score indicates a higher likelihood of pathogenicity of the variant;The system of claim 12, wherein the processor is further configured to calculate and normalize a plurality of pathogenicity scores and combine the plurality of pathogenicity scores to calculate the pathogenicity score (i.e. a plurality of pathogenicity scores are calculated)
12 and 16
14
calculate a disease gene mutation score for the gene, based at least in part on mutation rates for the gene in a disease stored in the database, wherein a high disease gene mutation score indicates a higher likelihood of significance of the gene to a disease
calculate a disease gene mutation score for the gene, based at least in part, on mutation rates for the gene in a disease stored in the database, wherein a high disease gene mutation score indicates a higher likelihood of significance of the gene to the disease;
12
14
calculate a disease frequency score for the first variant, based at least in part on frequencies of the first variant in the disease stored in the database, wherein a high disease frequency score indicates a higher likelihood of significance of the first variant to the disease; 
calculate a disease frequency score for the variant, based at least in part, on frequencies of the variant in the disease stored in the database, wherein a high disease frequency score indicates a higher likelihood of significance of the variant to the disease;
12
14
 calculate a healthy frequency score for the first variant, based at least in part on frequencies of the first variant in a healthy population stored in the database, wherein a high healthy frequency score indicates a lower likelihood of significance of the first variant to the disease
calculate a healthy frequency score for the variant, based at least in part, on frequencies of the variant in a healthy population of multiple individuals stored in the database, wherein a high healthy frequency score indicates a lower likelihood of significance of the variant to the disease;
12
14
 calculate a healthy gene mutation score for the gene, based at least in part on rates for the gene in the healthy population stored in the database, wherein a high healthy gene mutation score indicates a lower likelihood of significance of the gene to the disease; 
calculate a healthy gene mutation score for the gene, based at least in part, on rates for the gene in the healthy population stored in the database, wherein a high healthy gene mutation score indicates a lower likelihood of significance of the gene to the disease;
12
14
calculate a zygosity of the first variant, wherein the zygosity is based at least in part on whether the first variant is homozygous or heterozygous;
The system of claim 12, wherein the processor is further configured to: calculate a zygosity score for the variant, wherein the zygosity score is based at least in part on whether the variant is homozygous or heterozygous, wherein the zygosity score is higher when the variant is homozygous;
17
14
combine the plurality of pathogenicity scores, the calculated disease gene mutation score, the calculated disease frequency score, the calculated healthy frequency score, the calculated healthy gene mutation score and the calculated zygosity of the first variant together to produce a priority score for the first variant, wherein the priority score indicates a significance of the variant of the gene to the disease;
combine the pathogenicity score, disease gene mutation score, disease frequency score, healthy frequency score, and healthy gene mutation score together to produce a priority score for the variant, wherein the priority score indicates a significance of the variant to the gene to the disease (Claim 12);

and combine the zygosity score, germline functional domain score, and the disease functional domain score with the priority score (claim 17).
12 and 17
14
generate the priority score for each of the remaining plurality of variants of the gene;
 
-
14
rank the first and the remaining plurality of variants based on each variant's generated priority score, wherein a higher variant ranking indicates a higher significance of the variant to a disease; 
 
 -
14
provide the variant rankings and the associated priority scores to the display;
 
 -
14
determine a change in expression of a protein, based at least in part, on a variant of the plurality of variants, wherein the variant has a highest priority score; 
based on the priority score, determine a change in expression of a protein;
12
14
and select a therapy based, at least in part, on the change in expression of the protein.
based on the change in expression of the protein, select a therapy for treating a patient;
12
17
The system of claim 14, wherein the variant is included in an exome of the genetic sequence.
The system of claim 12, wherein the variant is included in an exome of the genetic sequence.
15
18
 The system of claim 14, wherein the processor is further configured to normalize the plurality of pathogenicity scores and combine the plurality of pathogenicity scores to calculate the pathogenicity score.
The system of claim 12, wherein the processor  is further configured to calculate and normalize a plurality of pathogenicity scores and combine the plurality of pathogenicity scores to calculate the pathogenicity score.
16
19
The system of claim 14, wherein the processor is further configured to:
The system of claim 12, wherein the processor is further configured to:
17
19
 calculate a germline prevalence score for the variant, based at least in part, on the frequency of the variant in a healthy population germline data set stored in the database; 
calculate a germline functional domain score for the variant, based at least in part, on frequencies of the variant in the healthy population stored in the database;
17
19
calculate a functional domain score for the variant, based at least in part, on the frequency of the variant in a functional domain data set stored in the database; 
calculate a disease functional domain score for the variant, based at least in part, on frequencies of the variant in the disease stored in the database; and
17
19
and combine the germline prevalence score, and the functional domain score with the priority score.
combine the zygosity score, germline functional domain score, and the disease functional domain score with the priority score.
17


Reference claims 1-5, 7-12, and 15-18 do not disclose the following limitations (bolded above):
Regarding instant claim 1, reference claims 1-5 and 7-11 do not disclose generating a sequence in digital form or providing the variant rankings to the user. 
Regarding instant claims 1 and 14¸ reference claims 1-5, 7-12, and 15-18 do not disclose that the genetic sequence comprises a plurality of variants of the gene and determining the change in expression of the protein based on a variant with the highest priority score. 
Further regarding instant claim 14¸ reference claims 12 and 15-18 do not disclose generating the priority score for each of the remaining variants of the plurality of variants, ranking the plurality of variants based on the priority scores, wherein a higher ranking indicates a higher significance of the variant to a disease, and providing the variant rankings and associated priority scores to the display. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Segal.
Regarding instant claims 1 and 14, Segal discloses a method for analyzing gene variants ([0002]), which comprises generating sequence information from genetic material of a patient and receiving the sequence information by a memory of a computer (i.e. in digital form), as recited in instant claim 1 ([0103]; Claim 1; Claim 51). Segal further discloses the sequence information includes a plurality of variants of a gene ([0007], e.g. patient information includes a plurality of genetic variants each associated with the same gene), as recited in instant claims 1 and 14.  Segal further discloses the genetic sequence information can be used for diagnosing and treating a patient by providing information about a candidate disease ([0002]; [0004]-[0005]).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of reference claims 1-5, 7-12, and 15-18 to have generated a genetic sequence in digital form, wherein the genetic sequence comprises a plurality of variants of a gene, as shown by Segal ([0103]; Claim 1; Claim 51). One of ordinary skill in the art would have been motivated to combine the method of reference claims 1-5, 7-12, and 15-18 with the method of Segal in order to obtain information useful in diagnosing and treating a patient for a disease, as shown by Segal ([0002]; [0004]-[0005]), given reference claims 1-5, 7-12, and 15-18 also use variant information to select patient treatments. This modification would have had a reasonable expectation of success because reference claims 1-5, 7-12, and 15-18 utilize variant information of a gene such that the method of Segal is applicable to reference claims 1-5, 7-12, and 15-18.

Further regarding instant claims 1 and 14, Segal discloses generating a severity score (i.e. priority score) for each variant of the plurality of variants ([0051]; [0107]; [0173]), assigning a pertinence score (i.e. ranking) to each variant, wherein a higher pertinence score indicates a higher significance of the variant to a disease ([0161]; [0187]-[0188]), as recited in instant claim 14,  and providing the variant rankings and severity scores (i.e. priority scores) to a user by a display (FIG. 2; [0170]), as recited in instant claims 1 and 14. Furthermore, Segal discloses that displaying and identifying ranked variants and severity scores can enable identifying two or more diagnoses that co-exist in a patient and aid in understanding the causes for a patient’s disease ([0188]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of reference claims 1-5, 7-12, and 15-18, to have generated a priority score for each of the plurality of variants and provided the variant rankings and associated priority scores to the display, as shown by Segal ([0051]; [0107]; [0170]; [0173]; [0188]; FIG. 2). One of ordinary skill in the art would have been motivated to modify the method and system and reference claims 1-5, 7-12, and 15-18 with the method of Segal to enable identification of two or more diagnose that co-exist in a patient and better understand causes for a patient’s disease, as shown by Segal ([0188]). This modification would have had a reasonable expectation of success because the reference claims 1-5, 7-12 and 15-18 include a display and generate a priority score for a variant, and thus the method of Segal is applicable to the reference claims.

Further regarding instant claims 1 and 14, Segal discloses, from the plurality of variants, using a genetic variant with the highest severity score to estimate a probability of a patient having an abnormal gene ([0007]). Segal further discloses that using the highest severity variant can be used to estimate the probability of an abnormal gene absent information about the presence of a specific candidate disease to aid in the diagnosis of disease ([0007]; [0169]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified reference claims 1-5, 7-12, and 15-18, to have used the variant with the highest priority score, as shown by Segal ([0007]), to determine the change in expression of a protein in reference, given Segal discloses the variant with the highest priority score can be used to estimate the abnormality of a gene (e.g. increased or decreased expression) ([0007]). One of ordinary skill in the art would have been motivated to combine the method of reference claims 1-5, 7-12, and 15-18 to aid in the diagnosis of disease in the absence of information about the presence of a specific disease, as shown by Segal ([0007];[0169]), given diagnoses are relevant to therapy selection, as performed in the reference claims. This modification would have had a reasonable expectation of success because both Segal and the reference claims involve analyzing the effect of a variant on a gene, such that the method of Segal is applicable to the reference claims. 

Response to Arguments
Applicant's remarks filed 09 May 2022 regarding the double patenting rejection at pg. 7, para. 2, have been fully considered but they do not present any arguments.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacArthur et al., Guidelines for investigating causality of sequence variants in human disease, 2014, Nature, 508(7497), pg. 469-476

Conclusion
No claims are allowed.
Claims 1-5, 9-10, 13-14, and 17-19 are free of the art. 
The closest prior art of record is Segal (US 2013/0231404 A1). Segal discloses a method for analyzing gene variants ([0002], comprising the following steps: Segal discloses generating sequence information from genetic material of a patient, and receiving the sequence information by a memory of a computer (i.e. in digital form) ([0103]; Claim 1; Claim 51), wherein the sequence information includes a plurality of variants of a gene ([0007], e.g. patient information includes a plurality of genetic variants each associated with the same gene). Segal discloses receiving a plurality of inputs for a first variant of the gene, including scores based on whether the genetic variant is known to causes disease and a functional score (i.e. a plurality of pathogenicity scores) ([0051]; [00173]). Segal discloses calculating a frequency (i.e. a prevalence) of the first variant in a general, non-diseased, (i.e. healthy) population ([0051]; [0069]; [0173]). Segal discloses calculating a zygosity for the first variant and classifying the zygosity as homozygous or heterozygous (i.e. the zygosity is based at least in part on whether the first variant is homozygous or heterozygous)([0010]; [0101], e.g. zygosity calculated using fraction of sequenced genetic material including the variant). Segal discloses generating a severity (i.e. priority) score for each variant as a quantitative result (i.e. a combination) or the scores based on whether the genetic variant is known to cause disease (i.e. the pathogenicity scores), the frequency of the genetic variant in the general population (i.e. the prevalence of the variant in the healthy population), and the calculated zygosity ([0051]; [0173]), wherein the severity scores indicates the severity (i.e. significance) of the variant to a disease ([0107]). Last, Segal discloses assigning a pertinence score (i.e. ranking), in addition to the severity score,  to each variant (i.e. variant rankings and associated priority scores) ([0188]), and providing the variant rankings and severity (i.e. priority scores) to a user (FIG. 2, e.g. display of gene severity score for variant and top ranked variants; [0170]).
However, Segal does not disclose calculating a prevalence of the first variant in a disease data set or a disease frequency score of the first variant in a disease data, calculating a mutation rate for the gene or disease mutation score based on mutation rates for the gene in the disease data set, or calculating a mutation rate for the gene or healthy mutation score based on mutation rates for the gene in a healthy data set, and then using these scores and/or prevalences to calculate the priority score for a variant, as required by independent claims 1 and 14. Furthermore, Segal does not suggest using mutation rate information or disease prevalence information in combination with the other scores to determine a priority score of a variant. 
MacArthur et al. overviews guidelines for investigating the causality of sequence variants in human disease (Abstract),  including analyzing gene-level implications in human disease (pg. 5, para. 2-3), and that when analyzing a gene’s role in a disease, it is important to account for mutation rates of the gene (pg. 6, para. 4). MacArthur further discloses comparing mutation rates in diseased versus control cases (pg. 7, para. 4). However, MacArthur et al. does not suggest utilizing mutation rates of a gene determined from each of a diseased and healthy data set to determine a priority score for a particular variant, such that using the mutation rates for a variant priority score would have been obvious to one of ordinary skill in the art. Therefore, independent claims 1 and 14 are free of the art. Dependent claims 2-5, 9-10, 13, and 17-19 are free of the art for the same reasons discussed above for claims 1 and 14, from which they depend. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672